—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 15, 1996 (People v Jackson, 232 AD2d 503), affirming a judgment of the Supreme Court, Kangs County, rendered June 14, 1993.
Ordered that the application is denied.
*525The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.